On the Court’s own motion, it is
Ordered that its unpublished decision and order dated May 5, 1997, in the above-entitled action is recalled and vacated, on the ground that Daniel Krasnick, the purported attorney for the appellant, did not have the authority to prosecute the appeal on behalf of the appellant; and it is further,
Ordered that Daniel Krasnick and counsel for the respective parties to the action are directed to show cause why an order should not be made and entered imposing such sanctions or costs, if any, on Daniel Krasnick pursuant to 22 NYCRR 130-1.1 (c) as this Court may deem appropriate, by filing an original and four copies of their respective affirmations or affidavits on that issue in the office of the clerk of this Court and serving one copy of the same on each other on or before June 30, 1997. Bracken, J. P., Copertino, Santucci and Altman, JJ., concur.